Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-14 are drawn to a method, claims 15-19 are drawn to a computer program product comprising a computer readable storage medium, and claim 20 is drawn to a system, each of which is within the four statutory categories. Examiner notes paragraph 88 of Applicant’s specification as originally filed which defines a computer readable storage medium as excluding non-transitory signals per se. Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below. 

Step 2A(1)
Claim 1 recites, in part, performing the steps of continuously obtaining data related to physical activities performed by an individual; cognitively analyzing the data to identify baseline behavioral patterns of the individual when the individual is engaged in each of the physical activities; obtaining data indicating consumption of a substance by the individual at a first time; determining based on comparing the continuously obtained data related to the physical activities 
The above claim is directed to a method of organizing human activity in the form of managing personal behavior, and are therefore directed to an abstract idea. Fundamentally the process is that of analyzing data regarding the behavior of an individual before and after they consume a substance, and using changes in behavior to predict if and when the user’s behavior will change again subsequent to consuming the substance. Examiner notes paragraphs 1 and 2 of Applicant’s specification as originally filed detailing how individuals are provided with predictive information about the effect of consuming information so that they can make decisions about what activities to engage in. 
The claim is also directed to a mental process. The above functions of continuously obtaining data regarding the behavior of an individual before and after they consume a substance, determining changes in behavior from a baseline, and using changes in behavior to predict if and when the user’s behavior will change again subsequent to consuming the substance could all be performed in the human mind with the aid of a pen and paper.

Independent claims 15 and 20 recite similar limitations and also recite an abstract idea under the same analysis. 

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 

A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 
Claim 1 additionally recites one or more processors as performing the data obtaining and analysis steps, and one or more sensors proximate to the individual used to obtain the data related to physical activities performed by the individual.
Claim 15 similarly additionally recites a computer readable storage medium as storing executable instructions, one or more processors as executing instructions to perform the data obtaining and analysis steps, and one or more sensors proximate to the individual used to obtain the data related to physical activities performed by the individual.
Claim 20 lastly additionally recites one or more processors executing program instructions to perform the data obtaining and analysis steps, one or more sensors proximate to the individual used to obtain the data related to physical activities performed by the individual, and a memory, where the program instructions are recited as executable “via” the memory.

Paragraphs 56-59, 87, and 88 of the specification as originally filed describe a computing system for implementing the claimed subject matter, where the processor, memory, and instructions are all described broadly as generic computer processors, forms of computer storage, 
The use of general purpose computing devices to implement functions within the abstract idea such as collection and analysis of data only amounts to instructions to implement the abstract idea using computers and machines as tools, and is not sufficient to integrate the abstract idea into a practical application.

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claims 1, 15, and 20 only recite the one or more processors, one or more sensors, computer readable medium, and memory as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds 

Depending Claims

Claims 2 and 16 recite obtaining data indicating consumption of the substance by the individual at a second time; and determining based on applying the data structure, a probability that the individual will exhibit one or more behaviors comprising the expected deviations, and an interval subsequent to the second time in which the individual will exhibit the one or more behaviors. These limitations fall within the scope of the abstract idea as set out above. 
Claims 2 and 16 additionally recite one or more processors as performing the functions of obtaining the data indicating consumption of the substance at a second time and determining the probability and interval. 
As addressed above with respect to claims 1 and 15, paragraphs 56-59, 87, and 88 of the specification as originally filed describe a computing system for implementing the claimed subject matter, where the processors are described broadly as generic computer processors,. 
The use of general purpose computing devices to implement functions within the abstract idea such as collection and analysis of data only amounts to instructions to implement the abstract idea using computers and machines as tools, and is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 3 and 17 recite transmitting the probability and the interval subsequent to the second time, to the individual. These limitations fall within the scope of the abstract idea as set out above. 
Claims 3 and 17 additionally recite one or more processors and a computing device comprising a portion of the one or more sensors as performing the function of transmitting the probability and interval to the individual.
As addressed above with respect to claims 1 and 15, paragraphs 56-59, 87, and 88 of the specification as originally filed describe a computing system for implementing the claimed subject matter, where the processors are described broadly as generic computer processors.
Paragraphs 34, 46, and 48 of the specification only provide a generic description of the computing device comprising a portion of the one or more sensors in the same language utilized in the claim. Given the general description of the device, it is given its broadest reasonable interpretation as a generic computing device. 
The use of general purpose computing devices to implement functions within the abstract idea such as the transmission of data and presentation of information to a user only amounts to instructions to implement the abstract idea using computers and machines as tools, and is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 4 and 18 recite monitor biometrics, behaviors, and motion of the individual when the individual is engaged in the physical activities. These limitations fall within the scope of the abstract idea as set out above. 
 additionally recite one or more sensors as performing the function of monitoring the biometrics, behaviors, and motion of the individual.
As addressed above, paragraphs 15, 32, and 35 describe the sensors as comprising a variety of possible sensor types broadly described as providing data such as body movement, light, noise, and physiological data. Each of the above elements is given its broadest reasonable interpretation as encompassing generic data collection devices.
The use of general purpose computing devices to implement data collection functions only amounts to instructions to implement the abstract idea using computers and machines as tools, and is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 5 and 19 recite obtaining data indicating consumption of the substance by the individual at a second time; determining based on applying the data structure, a probability that the individual will exhibit one or more behaviors comprising the expected deviations, and an interval subsequent to the second time in which the individual will exhibit the one or more behaviors; and based on the probability exceeding a pre-defined threshold, transmitting the probability and the interval subsequent to the second time, to the individual. These limitations fall within the scope of the abstract idea as set out above. 
Claims 5 and 19 additionally recite one or more processors as performing the functions of obtaining the data indicating consumption of the substance at a second time and determining the probability and interval, and a computing device comprising a portion of the one or more sensors as performing the function of transmitting the probability and interval to the individual. 

Paragraphs 34, 46, and 48 of the specification only provide a generic description of the computing device comprising a portion of the one or more sensors in the same language utilized in the claim. Given the general description of the device, it is given its broadest reasonable interpretation as a generic computing device. 
The use of general purpose computing devices to implement functions within the abstract idea such as the collection, analysis, and transmission of data and presentation of information to a user only amounts to instructions to implement the abstract idea using computers and machines as tools, and is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claim 6 additionally recites wherein the computing device comprising the portion of the one or more sensors is an Internet of Things device.
Paragraphs 9, 13, and 14 describe “Internet of Things” devices broadly as encompassing various computing devices and sensors with which the user may interact, such as fitness trackers, entertainment devices, and other networked computing devices. An “Internet of Things” device is therefore given its broadest reasonable interpretation as a device which communicates with other devices via a network.
However, the use of networked general purpose computing devices to implement functions within the abstract idea such as collection data only amounts to instructions to implement the abstract idea using computers and machines as tools, and is not sufficient to 

Claim 7 recites wherein the data indicating consumption of the substance by the individual at the first time comprises contextual data describing the consumption. These limitations fall within the scope of the abstract idea as set out above. 

Claim 8 recites wherein the contextual data comprises a quantity of the substance consumed by the individual at the first time. These limitations fall within the scope of the abstract idea as set out above. 

Claim 9 recites wherein the data related to physical activities performed by an individual is selected from the group consisting of: physiological data, heart rate, blood pressure, blood oxygen saturation, respiration, movement data indicating a restful state, movement data indicating an active state, temperature, ambient light readings, eye focus, and noise readings. These limitations fall within the scope of the abstract idea as set out above. 

Claim 10 recites wherein obtaining the data indicating consumption of the substance by the individual at the first time comprises obtaining a schedule of planned consumption times for the substance, wherein the first time comprises a planned consumption time, wherein the schedule is accessible via a resource. These limitations fall within the scope of the abstract idea as set out above. 
 additionally recites one or more processors used to obtain the schedule, a computing resource and a communication connection to the computing resource as making the schedule accessible, and the computing resource being communicatively coupled to the one or more processors.
As addressed above, paragraphs 56-59, 87, and 88 of the specification as originally filed describe a computing system for implementing the claimed subject matter, where the processors are described broadly as generic computer processors. 
Paragraphs 17 and 40 describe the computing resource as a general treatment scheduling system including an electronic medical record, which may be implemented as a cloud computing node. The computing resource and communication between the one or more processors and computing resource is therefore given its broadest reasonable interpretation as a generic computing device and communication with that device via a network.
The use of such general purpose computing devices to implement functions within the abstract idea such as the storage and provision of data only amounts to instructions to implement the abstract idea using computers and machines as tools, and is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claim 11 additionally recites wherein obtaining the data indicating consumption of the substance by the individual at the first time comprises obtaining, by the one or more processors, the data from a device selected from the group consisting of: at least one sensor of the one or more sensors and an image capture device proximate to the individual.
Paragraphs 13 and 17 broadly describe the use of “various sensors, cameras (or other image capture devices)…to identify a substance consumed by the individual” as well as the use 
The use of such general purpose computing devices to implement functions within the abstract idea such as the acquisition of data only amounts to instructions to implement the abstract idea using computers and machines as tools, and is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claim 12 additionally recites wherein obtaining the data indicating consumption of the substance by the individual at the first time comprises capturing, by the one or more processors, the data from a personal computing device utilized by the individual, wherein the one or more processors are communicatively coupled to the personal computing device.
As addressed above, paragraphs 56-59, 87, and 88 of the specification as originally filed describe a computing system for implementing the claimed subject matter, where the processors are described broadly as generic computer processors. 
Paragraph 17 only generically describes “personal computing devices” and communication of the system with such devices, and paragraph 33 describes the personal computing device as including any of a mobile phone, personal fitness tracker, or other such device. 
The use of general purpose computing devices such as processors and personal computing devices to implement functions within the abstract idea such as the acquisition of data only amounts to instructions to implement the abstract idea using computers and machines as 

Claim 13 recites obtaining additional data related to one or more additional behaviors experienced by other individuals after consuming the substance; cognitively analyzing the additional data, by applying the predictive model to determine if the additional data is consistent with the baseline behavioral patterns; and based on determining that the additional data is inconsistent with the baseline behavioral patterns, updating the one or more behaviors to include a portion of the one or more additional behaviors. These limitations fall within the scope of the abstract idea as set out above. 
Claim 13 additionally recites one or more processors as performing the functions of obtaining the additional data, analyzing the additional data, and updating the behaviors based on the analysis.
As addressed above with respect to claims 1 and 15, paragraphs 56-59, 87, and 88 of the specification as originally filed describe a computing system for implementing the claimed subject matter, where the processors are described broadly as generic computer processors,. 
The use of general purpose computing devices to implement functions within the abstract idea such as collection and analysis of data only amounts to instructions to implement the abstract idea using computers and machines as tools, and is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claim 14 recites updating the model, based on the additional data. These limitations fall within the scope of the abstract idea as set out above. 
 additionally recites one or more processors as performing the function of updating the model based on the additional data.
As addressed above with respect to claims 1 and 15, paragraphs 56-59, 87, and 88 of the specification as originally filed describe a computing system for implementing the claimed subject matter, where the processors are described broadly as generic computer processors,. 
The use of general purpose computing devices to implement functions within the abstract idea such as analysis of data only amounts to instructions to implement the abstract idea using computers and machines as tools, and is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 15, and 20 recite the limitations "…the continuously obtained data related to the physical activities performed by the individual prior to the first time” and “the continuously obtained data related to the physical activities performed by the individual subsequent to the first time" in lines 10-13, lines 13-16, and lines 14-17 respectively.  There is insufficient antecedent basis for these limitations in the claims because while the claims previously recite continuously obtained data related to physical activities performed by an individual, they do not recite continuously obtained data related to physical activities performed by the individual prior to or subsequent to the first time.
Claims 2-14 and 16-19 inherit the deficiencies of claims 1 and 15 through dependency and are likewise rejected.


Claim 8 recites the limitation "the contextual data" in line 1.  There is insufficient antecedent basis for this limitation in the claim because the claim does not previously recite any contextual data.

Claim 14 recites the limitation "the additional data" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim because the claim does not previously recite any “additional data.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al (US Patent Application Publication 2012/0313785) in view of Firminger et al (US Patent Application Publication 2010/0131602).

With respect to claim 1, Hanson discloses the claimed computer-implemented method, comprising:
continuously obtaining, by one or more processors ([20], [80], [105], and [143] describe the system performing the functions using one or more processors), data related to physical activities performed by an individual from one or more sensors proximate to the individual ([66], [70], [104], [106], and [107] describe collecting activity data related to an individual using various sensors);

cognitively analyzing, by the one or more processors, the data to identify baseline behavioral patterns of the individual when the individual is engaged in each of the physical activities ([107], [119], and [124] describe analyzing the data to establish baseline patterns prior to a user taking a medication);

obtaining, by the one or more processors, data indicating consumption of a substance by the individual at a first time ([38], [59], and [65] describe sensors detecting that a user has consumed medication);

determining, by the one or more processors, based on comparing the continuously obtained data related to the physical activities performed by the individual prior to the first time to the continuously obtained data related to the physical activities performed by the individual subsequent to the first time, impacts of the consumption of the substance at the first time on the baseline behavioral patterns of the individual ([66], [107], [109], [110], [113], [119], and [124] describe and provide examples of determining changes in a user’s behavior and activities based on the prior collected data and current data); and

based on determining the impacts, accessing, by the one or more processors, a data structure comprising expected deviations from the baseline behavioral patterns of the individual, when the individual has consumed the substance, wherein the data structure comprises a predictive model to utilize in determining one or more probabilities that the individual will exhibit one or more behaviors comprising the expected deviations ([108]-[111] describe accessing and applying one or more behavior profiles that describe the expected behavior of the patient subsequent to taking the medication);

but does not expressly disclose:
generating the data structure based on determining the impacts, and the data structure comprising a predictive model to utilize in determining an interval subsequent to consuming the substance in which the individual will exhibit the one or more behaviors. 

However, Firminger teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to generate a data structure comprising expected deviations from baseline behavior after consuming a substance ([44], [46]-[49], and [113]-[115] describe generating correlations between consumption of food, medicines, or other substances, and deviations in behavior; [263]-[265] provides a series of examples of generating a correlation predicting that a user will suffer a hangover in response to consuming large amounts of whiskey) and comprising a predictive model to utilize in determining an interval subsequent to consuming the substance in which the individual will exhibit the one or more behaviors ([54], [81], and [88] describe the predictive correlations including the temporal relationships and how long after consumption the deviations will happen; [263]-[265] describe examples where the hangover, i.e. the deviation, is predicted to occur the day after consumption of the whiskey).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the system of Hanson to generate a data structure comprising expected deviations from baseline behavior after consuming a substance and comprising a predictive model to utilize in determining an interval subsequent to consuming the substance in which the individual will exhibit the one or more behaviors as taught by Firminger since the claimed invention is only a combination 

With respect to claim 2, Hanson/Firminger teach the computer-implemented method of claim 1. Hanson further discloses:
obtaining, by the one or more processors, data indicating consumption of the substance by the individual at a second time ([59] and [60] describe the system monitoring when the patient consumes medication, and [17], [136], and [140] describe the system tracking and storing a history of the patient’s medication consumption, i.e. the system receives data indicating medication consumption at least a second time); and

determining, by the one or more processors, based on applying the data structure, a probability that the individual will exhibit one or more behaviors comprising the expected deviations ([108]-[111] describe accessing and applying one or more behavior profiles to predict the expected behavior of the patient subsequent to taking the medication; [119] provides an example where the profiles are used to predict an expected deviation in the patient bathroom activities),

but does not expressly disclose:
determining, based on applying the data structure, an interval subsequent to the second time in which the individual will exhibit the one or more behaviors.

However, Firminger teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to apply a predictive model to determine an interval subsequent to consuming a substance in which the individual will exhibit one or more behaviors ([54], [81], and [88] describe the predictive correlations including the temporal relationships and how long after consumption the deviations will happen; [263]-[265] describe examples where the hangover, i.e. the deviation, is predicted to occur the day after consumption of the whiskey).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the combination of Hanson and Firminger to apply a predictive model to determine an interval subsequent to consuming a substance in which the individual will exhibit one or more behaviors as taught by Firminger since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Hanson and Firminger already teach using a data structure to determine whether the individual will exhibit one or more behaviors subsequent to consuming a substance, and determining an interval subsequent to consuming the substance in which the individual will exhibit the one or more behaviors as taught by Firminger would perform that same function in the combination of Hanson and Firminger, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 3, Hanson/Firminger teach the computer-implemented method of claim 2. Hanson does not expressly disclose transmitting, by the one or more processors, the probability and the interval subsequent to the second time, to the individual, via a computing device comprising a portion of the one or more sensors.
However, Firminger teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to transmit a probability and an interval subsequent to a second time in which the individual will exhibit one or more behaviors, to the individual, via a computing device comprising a portion of one or more sensors ([102], [103], [116], [261], and [265] describe presenting, to the user, the prediction of future action made based on the user’s consumption of a substance via a user’s handheld device; [64], [69], and [82] describe the handheld device comprising a set of sensors).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the combination of Hanson and Firminger to transmit a probability and an interval subsequent to a second time in which the individual will exhibit one or more behaviors, to the individual, via a computing device comprising a portion of one or more sensors as taught by Firminger since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Hanson and Firminger already teach using a set of sensors on a handheld device to collect medication consumption information from a patient (see e.g. Hanson [72]) and determining a probability and an interval subsequent to a second time in which the individual will exhibit one or more behaviors, and transmitting the probability and interval to the handheld device as taught by 

With respect to claim 4, Hanson/Firminger teach the computer-implemented method of claim 1. Hanson further discloses: 
wherein the one or more sensors monitor biometrics, behaviors, and motion of the individual when the individual is engaged in the physical activities ([61], [66], [81], [113], and [119] describe the biometric sensors, motion sensors, and pressure sensors monitoring various biometrics, behaviors of the patient, and motion).

With respect to claim 7, Hanson/Firminger teach the computer-implemented method of claim 1. Hanson further discloses: 
wherein the data indicating consumption of the substance by the individual at the first time comprises contextual data describing the consumption ([65] describes the data indicating the type and quantity of medication taken by the patient).

With respect to claim 8, Hanson/Firminger teach the computer-implemented method of claim 1. Hanson further discloses: 
wherein the contextual data comprises a quantity of the substance consumed by the individual at the first time ([65] describes the data indicating the type and quantity of medication taken by the patient).

claim 9, Hanson/Firminger teach the computer-implemented method of claim 1. Hanson further discloses: 
wherein the data related to physical activities performed by an individual is selected from the group consisting of:
physiological data, heart rate, blood pressure, blood oxygen saturation, respiration, movement data indicating a restful state, movement data indicating an active state, temperature, ambient light readings, eye focus, and noise readings ([61] describes the sensors as including a blood pressure sensor and a blood glucose sensor, i.e. physiological data and blood pressure, a temperature sensor and a light sensor; [113] describes movement sensors measuring activity of the patient when the patient should be asleep, i.e. activity indicating a restful or active state).

With respect to claim 10, Hanson/Firminger teach the computer-implemented method of claim 1. Hanson further discloses:
wherein obtaining the data indicating consumption of the substance by the individual at the first time comprises obtaining, by the one or more processors, a schedule of planned consumption times for the substance ([31], [72], [78], [95], and [102] describe receiving a medication schedule for the patient), 

wherein the first time comprises a planned consumption time ([31], [72], [78], [95], and [102] describe receiving a schedule for when the patient is to take their medication), 

wherein the schedule is accessible via a communication connection to at least one computing resource ([78] describes the schedule being accessible and downloadable from remote computing devices), and 

wherein the at least one computing resource is communicatively coupled to the one or more processors ([78] describes the system being able to access and download the schedule from the remote computing devices).

With respect to claim 11, Hanson/Firminger teach the computer-implemented method of claim 1. Hanson further discloses:
wherein obtaining the data indicating consumption of the substance by the individual at the first time comprises obtaining, by the one or more processors, the data from a device selected from the group consisting of: at least one sensor of the one or more sensors and an image capture device proximate to the individual ([38], [59], [61], [96], and [101]-[103] describe the system using sensors on pill bottles and a medication tray in addition to an image capturing device to determine whether the patient has taken their medication).

With respect to claim 12, Hanson/Firminger teach the computer-implemented method of claim 1. Hanson further discloses:
wherein obtaining the data indicating consumption of the substance by the individual at the first time comprises capturing, by the one or more processors, the data from a personal computing device utilized by the individual, wherein the one or more processors are communicatively coupled to the personal computing device ([55], [72], [90], [91], and [118] describe the system receiving input from the patient via a personal computing device confirming compliance with a scheduled medication time).

With respect to claim 13, Hanson/Firminger teach the computer-implemented method of claim 1. Hanson does not expressly disclose: obtaining, by the one or more processors, additional data related to one or more additional behaviors experienced by other individuals after consuming the substance; cognitively analyzing, by the one or more processors, the additional data, by applying the predictive model to determine if the additional data is consistent with the baseline behavioral patterns; and based on determining that the additional data is inconsistent with the baseline behavioral patterns, updating, by the one or more processors, the one or more behaviors to include a portion of the one or more additional behaviors. 
However, Firminger teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to obtain additional data related to one or more additional behaviors experienced by other individuals after consuming a substance ([89] and [235] describe obtaining population data regarding experiences of other users after eating, drinking, or taking a substance), cognitively analyze the additional data by applying a predictive model to determine if the additional data is consistent with baseline behavioral patterns ([49], [54], and [89] describe using the population data as part of generating the correlation model), and update the one or more behaviors to include a portion of the one or more additional behaviors based on determining that the additional data is inconsistent with the baseline behavioral patterns ([49], [54], and [89] describe using the population data as part of generating the correlation model used to predict the subsequent behaviors).


With respect to claim 14, Hanson/Firminger teach the computer-implemented method of claim 8. Hanson does not expressly disclose updating, by the one or more processors, the model, based on the additional data.
However, Firminger teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to obtain additional data ([89] and [235] describe obtaining population data regarding experiences of other users after eating, drinking, or taking a substance) and update a model based on the additional data ([49], [54], and [89] describe using the population data as part of generating the correlation model used to predict the subsequent behaviors).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the combination of Hanson and Firminger to obtain additional data and update a model based on the additional data as taught by Firminger since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Hanson and Firminger already teach or render obvious receiving and analyzing behaviors of users after consuming a substance, and updating the model with that data as taught by Firminger would serve that same function in the combination of Hanson and Firminger, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 15, Hanson discloses the claimed computer program product comprising:
a computer readable storage medium readable by one or more processors and storing instructions for execution by the one or more processors for performing a method ([20], [80], [105], and [143] describe the system performing the functions using a computer readable medium and one or more processors) comprising:
continuously obtaining, by the one or more processors, data related to physical activities performed by an individual from one or more sensors proximate to the individual ([66], [70], [104], [106], and [107] describe collecting activity data related to an individual using various sensors);

cognitively analyzing, by the one or more processors, the data to identify baseline behavioral patterns of the individual when the individual is engaged in each of the physical activities ([107], [119], and [124] describe analyzing the data to establish baseline patterns prior to a user taking a medication);

obtaining, by the one or more processors, data indicating consumption of a substance by the individual at a first time ([38], [59], and [65] describe sensors detecting that a user has consumed medication);

determining, by the one or more processors, based on comparing the continuously obtained data related to the physical activities performed by the individual prior to the first time to the continuously obtained data related to the physical activities performed by the individual subsequent to the first time, impacts of the consumption of the substance at the first time on the baseline behavioral patterns of the individual ([66], [107], [109], [110], [113], [119], and [124] describe and provide examples of determining changes in a user’s behavior and activities based on the prior collected data and current data); and

based on determining the impacts, accessing, by the one or more processors, a data structure comprising expected deviations from the baseline behavioral patterns of the individual, when the individual has consumed the substance, wherein the data structure comprises a predictive model to utilize in determining one or more probabilities that the individual will exhibit one or more behaviors comprising the expected deviations ([108]-[111] describe accessing and applying one or more behavior profiles that describe the expected behavior of the patient subsequent to taking the medication);

but does not expressly disclose:
generating the data structure based on determining the impacts, and the data structure comprising a predictive model to utilize in determining an interval subsequent to consuming the substance in which the individual will exhibit the one or more behaviors. 

However, Firminger teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to generate a data structure comprising expected deviations from baseline behavior after consuming a substance ([44], [46]-[49], and [113]-[115] describe generating correlations between consumption of food, medicines, or other substances, and deviations in behavior; [263]-[265] provides a series of examples of generating a correlation predicting that a user will suffer a hangover in response to consuming large amounts of whiskey) and comprising a predictive model to utilize in determining an interval subsequent to consuming the substance in which the individual will exhibit the one or more behaviors ([54], [81], and [88] describe the predictive correlations including the temporal relationships and how long after consumption the deviations will happen; [263]-[265] describe examples where the hangover, i.e. the deviation, is predicted to occur the day after consumption of the whiskey).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the system of Hanson to generate a data structure comprising expected deviations from baseline behavior  and comprising a predictive model to utilize in determining an interval subsequent to consuming the substance in which the individual will exhibit the one or more behaviors as taught by Firminger since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Hanson already discloses accessing and using a data structure comprising expected deviations from baseline behavioral patterns of an individual when the individual has consumed a substance and using a predictive to determine whether the individual will exhibit one or more behaviors comprising the expected deviations, and generating that data structure as well as the model including determining an interval subsequent to consuming the substance in which the individual will exhibit the one or more behaviors as taught by Firminger would perform that same function in Hanson, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 16 recites limitations similar to those in claim 2, and is rejected on the same grounds set out above with respect to claim 2.

Claim 17 recites limitations similar to those in claim 3, and is rejected on the same grounds set out above with respect to claim 3.

Claim 18 recites limitations similar to those in claim 4, and is rejected on the same grounds set out above with respect to claim 4.

With respect to claim 20
a memory, one or more processors in communication with the memory, and program instructions executable by the one or more processors via the memory to perform a method ([20], [80], [105], and [143] describe the system performing the functions using computer readable media storing instructions and one or more processors), the method comprising:
continuously obtaining, by the one or more processors, data related to physical activities performed by an individual from one or more sensors proximate to the individual ([66], [70], [104], [106], and [107] describe collecting activity data related to an individual using various sensors);

cognitively analyzing, by the one or more processors, the data to identify baseline behavioral patterns of the individual when the individual is engaged in each of the physical activities ([107], [119], and [124] describe analyzing the data to establish baseline patterns prior to a user taking a medication);

obtaining, by the one or more processors, data indicating consumption of a substance by the individual at a first time ([38], [59], and [65] describe sensors detecting that a user has consumed medication);

determining, by the one or more processors, based on comparing the continuously obtained data related to the physical activities performed by the individual prior to the first time to the continuously obtained data related to the physical activities performed by the individual subsequent to the first time, impacts of the consumption of the substance at the first time on the baseline behavioral patterns of the individual ([66], [107], [109], [110], [113], [119], and [124] describe and provide examples of determining changes in a user’s behavior and activities based on the prior collected data and current data); and

based on determining the impacts, accessing, by the one or more processors, a data structure comprising expected deviations from the baseline behavioral patterns of the individual, when the individual has consumed the substance, wherein the data structure comprises a predictive model to utilize in determining one or more probabilities that the individual will exhibit one or more behaviors comprising the expected deviations ([108]-[111] describe accessing and applying one or more behavior profiles that describe the expected behavior of the patient subsequent to taking the medication);

but does not expressly disclose:
generating the data structure based on determining the impacts, and the data structure comprising a predictive model to utilize in determining an interval subsequent to consuming the substance in which the individual will exhibit the one or more behaviors. 

However, Firminger teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to generate a data structure comprising expected deviations from baseline behavior after consuming a substance ([44], [46]-[49], and [113]-[115] describe generating correlations between consumption of food, medicines, or other substances, and deviations in behavior; [263]-[265] provides a series of examples of generating a correlation predicting that a user will suffer a hangover in response to consuming large amounts of whiskey) and comprising a predictive model to utilize in determining an interval subsequent to consuming the substance in which the individual will exhibit the one or more behaviors ([54], [81], and [88] describe the predictive correlations including the temporal relationships and how long after consumption the deviations will happen; [263]-[265] describe examples where the hangover, i.e. the deviation, is predicted to occur the day after consumption of the whiskey).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the system of Hanson to generate a data structure comprising expected deviations from baseline behavior after consuming a substance and comprising a predictive model to utilize in determining an interval subsequent to consuming the substance in which the individual will exhibit the one or more behaviors as taught by Firminger since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Hanson already discloses accessing and using a data structure comprising expected deviations from baseline behavioral patterns of an individual when the individual has consumed a substance and using a predictive to determine whether the individual will exhibit one or more behaviors comprising the expected deviations, and generating that data structure as well as the model including determining an interval subsequent to consuming the substance in which the individual will exhibit the one or more behaviors as taught by Firminger would perform that same function in Hanson, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al (US Patent Application Publication 2012/0313785) in view of Firminger et al (US Patent Application Publication 2010/0131602) as applied to claims 1 and 15, and further in view of Walsh et al (US Patent Application Publication 2016/0052391).

With respect to claim 5, Hanson/Firminger teach the computer-implemented method of claim 1. Hanson further discloses:
obtaining, by the one or more processors, data indicating consumption of the substance by the individual at a second time ([59] and [60] describe the system monitoring when the patient consumes medication, and [17], [136], and [140] describe the system tracking and storing a history of the patient’s medication consumption, i.e. the system receives data indicating medication consumption at least a second time); 

determining, by the one or more processors, based on applying the data structure, a probability that the individual will exhibit one or more behaviors comprising the expected deviations ([108]-[111] describe accessing and applying one or more behavior profiles to predict the expected behavior of the patient subsequent to taking the medication; [119] provides an example where the profiles are used to predict an expected deviation in the patient bathroom activities); 

but does not expressly disclose:
determining, based on applying the data structure, an interval subsequent to the second time in which the individual will exhibit the one or more behaviors;
based on the probability exceeding a pre-defined threshold, transmitting, by the one or more processors, the probability and the interval subsequent to the second time, to the individual, via a computing device comprising a portion of the one or more sensors.

([54], [81], and [88] describe the predictive correlations including the temporal relationships and how long after consumption the deviations will happen; [263]-[265] describe examples where the hangover, i.e. the deviation, is predicted to occur the day after consumption of the whiskey) and to transmit a probability and an interval subsequent to a second time in which the individual will exhibit one or more behaviors, to the individual, via a computing device comprising a portion of one or more sensors ([102], [103], [116], [261], and [265] describe presenting, to the user, the prediction of future action made based on the user’s consumption of a substance via a user’s handheld device; [64], [69], and [82] describe the handheld device comprising a set of sensors)
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the combination of Hanson and Firminger to apply a predictive model to determine an interval subsequent to consuming a substance in which the individual will exhibit one or more behaviors and to transmit a probability and an interval subsequent to a second time in which the individual will exhibit one or more behaviors, to the individual, via a computing device comprising a portion of one or more sensors as taught by Firminger since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Hanson and Firminger already teach using a data structure to determine whether the 

While the combination of Hanson and Firminger teach or renders obvious transmitting, by the one or more processors, the probability and the interval subsequent to the second time, to the individual, via a computing device comprising a portion of the one or more sensors, it does not expressly teach doing so based on the probability exceeding a pre-defined threshold.
However, Walsh teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to transmit a message to an individual regarding a probability and interval of behavior if the probability exceeds a pre-defined threshold ([41], [42], [44], and [48] describe sending an alert to a user if the chance of the user currently being drowsy is above a threshold).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to transmit the message to 

Claim 19 recites limitations similar to those in claim 5, and is rejected on the same grounds set out above with respect to claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al (US Patent Application Publication 2012/0313785) in view of Firminger et al (US Patent Application Publication 2010/0131602) and Walsh et al (US Patent Application Publication 2016/0052391) as applied to claim 5, and further in view of Bender et al (US Patent Application Publication 2017/0293738).

With respect to claim 6, Hanson/Firminger/Walsh teach the computer-implemented method of claim 5. Hanson does not expressly disclose wherein the computing device comprising the portion of the one or more sensors is an Internet of Things device.
([15], [34], and [36] describe a user device comprising an IoT device which comprises a plurality of sensors).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the combination of Hanson, Firminger, and Walsh to have the computing device comprising the portion of the plurality of sensors be an Internet of Things device as taught by Bender since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Hanson, Firminger, and Walsh already teach collecting consumption data from a computing device comprising sensors, and having that device be an Internet of Things device as taught by Bender would serve that same function in the combination of Hanson, Firminger, and Walsh, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morris et al (US Patent Application Publication 2015/0199484)
Wala (US 10,825,567)
Vleugels et al (US Patent Application Publication 2017/0220772)
Shuster et al (US Patent Application Publication 2015/0257681)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gregory Lultschik/Examiner, Art Unit 3626